Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.  Applicant argues against the 112 written description rejection by stating the Examiner reads details in the claim that are not provided by the language of the claim.  The Examiner interprets the limitation of the claim to suggest both data and low latency packets are included in the search space associated with the physical downlink control channel space.  The Applicant states the limitation was intended to broadly indicates the regular and low latency configuration share the same control structure and features.  The Applicant then argues it is well known in the art the PDCCH informs the UE about resource allocation for downlink data and uplink scheduling grant and cites other prior art.						In response, the limitation states “and are scheduled in the same physical downlink control channel search space”, “are” is referring to the packets based on low latency and regular latency configuration.  This means both low and regular latency packets are scheduled in the PDCCH search space (region), as in the packets themselves are located in the PDCCH search space.  Applicant tries to argues control information for scheduling the packets is in the PDCCH search space and states it is well known in the art.  Examiner interpretation is correct, as Applicant tries to argue the packets are not in the PDCCH search space but their scheduling grants are but the claim limitation does not mention scheduling grants. 													The Applicant argues against the Xu reference, stating Xu discloses an alternative physical downlink control channel, such as a EPDCCH.  Applicant argues it would not be obvious to incorporate the teachings of Xu.  In response, Xu is not relied on to teach this limitation.  Further the limitation does not state a single PDCCH schedules both low and regular latency packets in regards to Xu potentially disclosing a second PDCCH (EPDCCH).  The motivation to combine Xu with the other references was stated in the rejection.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461